Title: To George Washington from Colonel Daniel Morgan, 2 July 1778
From: Morgan, Daniel
To: Washington, George


          
            Sir
            Middletown [N.J.] 2d [July] 78 9
              oclock
          
          I came to this place early Yestorday Morning—the enemy had left it the night
            before—thair main body is encampd about three miles from the Town
            thair rear within a mile, we are in full vew of each other—I am and have been, ever
            since I come out, at a great Loss for light horse, having none
              onaxt [annexed] to me—Genl scott sent me a serjant and six, whose horses ware
            tierd and was Rather an encumbarance, as thay could scarcely Raise a gallop Major Jameson was here yesterday I applied to him for a few, he sent
            Capt. Harison—who staid with me about two hours, when Colo. Moylan sent for ⟨him⟩ and his party—Moyl⟨an⟩ certainly has reasons
            for so doing but sir you know that cavalry is the Eyes of the infantry—and without any,
            my situation must not be very pleasing being, in full Vew of the enemys whole army.
          my advance engaged thair rear yesterday thay reinforced and sent a colume on each flank
            we retreated to a hill this end of the town—thay retreated to thair own ground, a few
            ware killd—I had one slightly wounded—but had no horse till coronet Dorsy luckily come
              up. I am with esteem your most obedient and Hble
            servt
          
            Danl Morgan
          
          
        